IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

JOSEPH DICKINSON, §
§
Defendant Below, § No. 91, 2016
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware,
§
STATE OF DELAWARE, § Cr. ID No. 090l00999OA
§
Plaintiff Below, §
Appellee. §

Submitted: April 8, 2016
Decided: April 29, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 29"' day of April 2016, upon consideration of the appellant’s opening
brief, the State’s motion to affirm, and the record, the Court concludes that the
judgment below should be affirmed on the basis of the Superior Court’s well-
reasoned decision dated February 15, 2016. The Superior Court did not err in
concluding that the appellant’s second motion for postconviction relief was
procedurally barred by Superior Court Criminal Rule 6l(d)(2) and that the motion
failed to satisfy the pleading requirements of Superior Court Criminal Rule

6l(d)(2)(i) or 6l(d)(2)(ii) in order to overcome the procedural bar.

NOW, THEREFORE, IT IS ORDERED that motion to aft`mn is GRANTED

and the judgment of the Superior Court is AFFIRMED.

 

1